[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 731 
The opinion heretofore rendered in Department is modified by striking therefrom all of paragraph 6 down to and including the words "fees were excessive." So modified, the opinion and judgment in Department are approved and adopted as the opinion and judgment of the court in Bank.
The following is the opinion rendered in Department Two November 25, 1905, omitting the paragraph stricken out: —